TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-99-00176-CR







John Brown, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT


NO. 0984583, HONORABLE BOB PERKINS, JUDGE PRESIDING







A jury found appellant John Brown guilty of theft and assessed punishment at
imprisonment for fourteen years.  Brown contends the prosecutor engaged in improper jury
argument at the punishment stage, and that his trial counsel was ineffective because he failed to
object.  We do not reach these contentions because we find unassigned error that mandates a
remand for a new punishment determination.

Brown stole meat, cheese, and beer worth $10.36 from a grocery store.  This
offense, ordinarily a class C misdemeanor, was in this case a state jail felony because Brown was
shown to have had two previous misdemeanor theft convictions.  See Tex. Penal Code Ann.
§ 31.03(e)(4)(D) (West Supp. 2000).  A state jail felony ordinarily is punishable by incarceration
for 180 days to two years.  See Tex. Penal Code Ann. § 12.35(a) (West 1994).  In this cause,
however, the State sought to enhance Brown's punishment by alleging that he had three previous
felony convictions, also for theft.  See Tex. Penal Code Ann. § 12.42(a)(2) (West Supp. 2000)
(unaggravated state jail felony punishable as second degree felony upon proof of two previous
felony convictions).  The jury found these enhancement allegations to be true and, as authorized
by the district court's charge, assessed punishment accordingly. 

Section 31.03(e)(4)(D) provides that theft of property having a value of less than
$1500 is a state jail felony if the defendant "has been previously convicted two or more times of
any grade of theft."  (Emphasis added.)  Under this subsection, a defendant's history of theft
convictions, regardless of their number or degree, cannot elevate a subsequent theft of property
worth less than $1500 beyond the status of a state jail felony.  For this reason, the punishment for
third offense theft under section 31.03(e)(4)(D) cannot be enhanced pursuant to section 12.42(a)
by proof of additional felony theft convictions.  See Rawlings v. State, 602 S.W.2d 268, 270
(Tex. Crim. App. 1980) (applying substantially identical prior statutes); Freeman v. State, 970
S.W.2d 55, 59-60 (Tex. App.--Tyler 1998, no pet.) (applying current statutes); see also Gant v.
State, 606 S.W.2d 867, 871 n.9 (Tex. Crim. App. 1980).

Brown's fourteen-year sentence exceeds that authorized for a state jail felony.  A
sentence not authorized by law is void.  See Levy v. State, 818 S.W.2d 801, 802 (Tex. Crim.
App. 1991).  Therefore, we affirm the district court's judgment as to the finding of guilt, but
reverse that portion of the judgment imposing sentence and remand the cause for reassessment of
punishment.  See Tex. Code Crim. Proc. Ann. art. 44.29(b) (West Supp. 2000).



				                                                                      

				Bea Ann Smith, Justice

Chief Justice Aboussie, Justices Kidd and B. A. Smith

Affirmed in Part; Reversed and Remanded in Part

Filed:   March 23, 2000

Publish